Citation Nr: 0524549	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  01-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
diagnosed as anxiety disorder and body dysmorphic disorder.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel











INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1991.     

Although the RO identifies an October 2000 rating decision as 
the decision on appeal, this matter actually originates from 
an earlier rating decision in January 1999 that denied 
service connection for a nervous condition.  The Board has 
accepted the veteran's March 1999 request for a 
"redetermination" in the case as a notice of disagreement 
(NOD) with the January 1999 rating decision.  A statement of 
the case (SOC) was issued in May 2001, and the veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in July 2001.

In the October 2000 rating decisionthe RO denied service 
connection for alcohol abuse associated with social anxiety 
disorder and body dysmorphic disorder.  The veteran also 
expressed disagreement with that determination.  However, in 
his July 2001 substantive appeal, the veteran clarified that 
he was appealing the denial of service connection for a 
psychiatric disorder, but not specifically for alcohol abuse.  
Hence, only the matters identified on the title page are 
before the Board for appellate consideration.

In accordance with a request in the July 2001 substantive 
appeal, the veteran was scheduled for an August 2002 hearing 
before a Veterans Law Judge (VLJ) at the RO; however, the 
record indicates that the veteran failed to report for the 
hearing.

In October 2002, the Board undertook additional development 
of the claim under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect. However, the provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were 
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in August 2003, the Board 
remanded the matter to the RO for initial consideration of 
the claim in light of the recently developed evidence.  
Thereafter, the RO continued its denial of service connection 
for a psychiatric disability (as reflected in a May 2005 
supplemental SOC (SSOC)), and returned the matter.


FINDING OF FACT

Competent and persuasive medical evidence indicates that the 
veteran's current anxiety disorder and body dysmorphic 
disorder at least as likely as not developed during the 
veteran's active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for anxiety disorder and body 
dysmorphic disorder are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R.                 § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim have been 
accomplished.

II.	Background

The veteran's service medical records (SMRs) include the 
report of a July 1982 entrance examination with notations as 
to the the absence of mental illness, or history of alcohol 
abuse.  A July 1985 report from a mental health clinic 
reflects that the veteran was referred for evaluation for 
excessive alcohol use following an incident in which the 
veteran had injured himself while drinking; the assessment 
was no apparent mental disorder at that time.  An October 
1987 report of a mental health consultation notes an 
assessment of no DSM-III diagnosis, but a possible problem 
drinker.  Subsequent records dated through August 1988 
reflect continued counseling in relation to alcohol use.    

An April 1991 mental health clinic report reflects that the 
veteran received a battery of psychological tests.  With 
respect to the interpretation of these results, it was noted 
that alcohol abuse had been ruled out; the final diagnosis 
was noted as deferred.  A May 1991 report reflects another 
physician's assessment of alcohol abuse.  The veteran 
underwent separation from service in November 1991, and 
elected not to undergo a separation examination.  
  
In March 1999, the RO denied the claim for service connection 
for a nervous condition, and the veteran perfected an appeal 
of that denial.  In his NOD dated later that month, the 
veteran related that, while undergoing advanced training as a 
material facilities specialist during service, he had failed 
a test and was so distraught that he needed to consult a 
psychiatrist.  According to the veteran, he underwent 
psychiatric evaluation at this time, and explained to the 
psychiatrist that he experienced anxiety as the result of an 
acute occurrence in his facial structure he referred to as a 
metamorphosis.  The veteran further stated that as a result 
of his psychological condition while in service, he had 
strived to be in exceptional physical shape, and he had also 
began drinking heavily in an attempt to alleviate anxiety.  

On June 2000 VA mental disorders examination,  the veteran 
reported that soon after he began active duty service, he 
became more compelled to observe himself and to worry that 
his body and face were changing.  The veteran stated that 
this produced anxiety, and that he began drinking in order to 
mask the anxiety.  He reported that he found that he was 
withdrawing to some degree from social relationships.  He 
indicated that his life then consisted of working and 
spending much of his time in his apartment, and that his 
drinking had subsided to some extent and he now only drank 
alcohol on the weekends.  The veteran stated that his only 
activity besides going to work was going to church.  

Mental status examination revealed that the veteran denied 
angry outbursts or crying spells, and reported that his sleep 
and appetite were good.  There were no admitted 
hallucinations, and there did not seem to be any delusional 
material, except for the distortions regarding body image.  
Some obsessive thoughts were noted, including the veteran's 
need to stay excessively neat and clean, and the need to have 
all of his life scheduled.  He had an obsessive fear of other 
individuals watching him.  He stated that if he exercised 
very hard, that some of these thoughts would go away.  He 
also stated that these thoughts had subsided since he was on 
his current medications.  It was noted that the veteran 
reported drinking only on weekends, and that this involved 
about 30 or 35 weekends per year.  He denied the use of 
illicit drugs, cigarettes, or caffeinated beverages.  He 
indicated that he had no friends, belonged to no 
organizations, and only went to church for the services.  The 
veteran was oriented to time, place, and person.  He was 
logical, coherent, and spontaneous.  His speech was mildly 
tangential and not circumstantial.  Insight into his illness 
was poor.  Affect was friendly and cooperative, and he did 
not appear overly anxious.  The veteran's mood was described 
as generally stable, and that it matched the content of the 
discussion.  His voice was well-modulated, and flow of speech 
was generally normal.  No psychosis was present.  Some 
anxiety and depression were present.  

The examiner diagnosed social anxiety disorder, body 
dysmorphic disorder, and alcohol abuse, and assigned a Global 
Assessment of Functioning (GAF) score of 65.  The 
psychiatrist noted that the assigned GAF  represented the 
veteran's highest functioning on current medications, and 
estimated that the veteran's GAF would have been 70 if there 
had not been any indication of alcohol use.  The psychiatrist 
opined that the veteran's anxiety disorder appeared to 
involve components of both a dysthymic disorder and social 
anxiety.  The examiner indicated that based on the veteran's 
history, it would appear that most of these symptoms started 
exhibiting themselves during military service, and had 
continued up until the present.     

Outpatient records from the St. Louis VA Medical Center 
(VAMC) dated from June 1999 to October 2002, include a June 
1999 psychiatrist's report that notes a diagnosis of body 
dysmorphic disorder.  An October 1999 physician assistant's 
report notes an assessment of depression, stable with 
medication.  Subsequent treatment records from this facility 
note an ongoing assessment of body dysmorphic disorder.  

In the report of a May 2005 VA psychological examination, the 
examiner initially noted his review of the claims file.  The 
veteran complained of anxiety regarding his physical 
appearance.  He stated that if other individuals made any 
comments that appeared critical or as if he were not being 
accepted, he would believe that this was due to the way he 
looked.  A Beck Anxiety Index was administered, and the 
veteran received a score of 5 which indicated that his 
anxiety was within the normal range.  The only symptom 
identified through this test was nervousness.  The veteran 
was also given the Beck Depression Inventory, and received a 
score of 11 that indicated the presence of depression in the 
mild or moderate range.  The veteran reported that his 
symptoms included a loss of the ability to become irritated, 
feeling as if his appeared was unattractive, and being 
critical of himself for weaknesses and mistakes.  The 
examiner further noted a history of anxiety towards the end 
of service, when the veteran saw a psychiatrist, and of 
multiple DWIs during service between 1982 and 1991.  The 
veteran stated that he did not presently have any problems 
with excessive alcohol use.  

On mental status evaluation, the veteran was well-groomed and 
cooperative.  Hygiene was excellent, as was his physical 
appearance.  Motor behavior was normal.  Facial expressions 
were unremarkable except one time when he became upset 
discussing problems related to body image.  Eye contact was 
direct and impulse control was appropriate.  Speech was of 
normal volume, rate, and rhythm.  The veteran was alert and 
oriented to person, place, and time.  He reported his mood to 
be slightly depressed, but his anxiety to be within normal 
limits.  His affect was appropriate to content.  No 
perceptual distortions were noted.  No psychotic thought 
content was noted, and the veteran's thought content overall 
was rational and logical.  His thinking was somewhat 
obsessive-compulsive, and he did admit to having phobias and 
panic attacks.  Thought process was sequential and goal 
directed.  Memory, and ability to calculate and attend were 
all within normal limits.  Judgment and insight were good.  
Psychotic symptomatology was absent.  The assessment was 
social anxiety disorder, body dysmorphic disorder, and 
alcohol abuse, in remission; the examiner also assigned a GAF 
score of 65, for social anxiety disorder and body dysmorphic 
disorder.  The examiner further indicated that in her 
opinion, it was at least as likely as not that the veteran's 
social anxiety disorder and body dysmorphic disorder 
developed while he was in the service.  The psychologist 
further stated that the veteran's alcohol abuse developed 
during the same time period, and that the veteran had at 
least six DWIs and four treatments for this problem while in 
service.  It was noted that the veteran's social anxiety 
disorder and body dysmorphic disorder had negatively affected 
his social adjustment, and did not appear to impact his 
industrial adaptability.  The psychologist also noted that 
present social anxiety disorder and body dysmorphic disorder 
were likely a continuum of those similar symptoms that began 
while in service.     

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for psychiatric disability are met.  

In the present case, the medical evidence collectively 
establishes that the veteran currently suffers from social 
anxiety disorder and body dysmorphic disorder; such is 
consistent with the May 2005 psychologist's diagnosis of both 
of these disorders.  While neither of these disorders was 
diagnosed in service, the only competent medical evidence on 
the question of whether there exists a relationship between 
current psychiatric disability and the veteran's military 
service tends to support the claim.

As indicated above, the psychiatrist that examined the 
veteran in  June 2000 opined that the veteran's psychiatric 
symptoms appeared to have had an onset during military 
service.  Perhaps even more significantly, in connection with 
a May 2005 evaluation, a VA psychologist opined  that the 
veteran's  social anxiety disorder and body dysmorphic 
disorder at least as likely as not developed during the 
veteran's military service.  The psychologist clearly 
indicated in her report, the veteran's claims file had been 
reviewed; hence, in rendering the requested opinion, the 
veteran's documented medical history and assertions were 
considered.  While the psychologist noted the veteran's 
excessive alcohol use that also began during service, the 
opinion does not in any way suggest that that the veteran 
alcohol abuse (now in remission) was a factor in the 
development of either currently diagnosed psychiatric 
disability. 

The Board finds that these opinions-particularly, the more 
recent and more detailed May 2005 opinion-provide probative 
evidence on the medical nexus question.  While each examiner 
was less than definitive in expressing his or her opinion, 
the Board notes that the May 2005 examiner, in particular, 
expressed her opinion in terms to permit application of the 
benefit-of-the-doubt-doctrine.  

In view of all of the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for service connection for social anxiety disorder 
and body dysmorphic disorder are met.  


ORDER

Service connection for social anxiety disorder and body 
dysmorphic disorder is  granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


